Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 22, 2015

                                     No. 04-15-00288-CV

                                   Eduardo BENAVIDES,
                                         Appellant

                                              v.

                                      Julia BENNETT,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-16084
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
       Appellant’s request to provide him with a free copy of the reporter’s record is
GRANTED. The clerk of this court is directed to copy the reporter’s record and mail the copy to
appellant at the address he has provided.

       Appellant’s brief is due September 4, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court